Delany, J. Com. App.
The real object of this suit is to compel a husband to support a wife whom he has abandoned, and who is not seeking a divorce. If the plaintiff were suing for divorce her remedy would be complete. R. S., arts. 2860-2870. Or if she owned real estate, and her husband were improperly appropriating the revenues, she would have a somewhat restricted remedy; but not in the district court. R. S., art. 2856. But in the present case the wife appears to have no remedy—at least in this form of action.
We think, therefore, that the judgment should be affirmed.
Judgment affirmed,
[Opinion adopted March 27, 1885.]